Citation Nr: 0708262	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  05-06 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability with arthritis.  

2.  Entitlement to service connection for a bilateral hearing 
loss disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from June 1966 to March 1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center (RO) 
in Wichita, Kansas.

In August 2006, the veteran waived initial agency of original 
jurisdiction (AOJ) consideration of additional evidence 
submitted.  

The veteran was afforded a personal hearing before a hearing 
officer at the RO in April 2005.  A transcript of the hearing 
has been associated with the claims file.  

The issue of service connection for a bilateral hearing loss 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if additional action is required on his part.


FINDING OF FACT

Degenerative changes of the right knee with bony fragments 
are attributable to active service.  




CONCLUSION OF LAW

Right knee degenerative changes with bony fragments were 
incurred in service.  38 U.S.C.A. § 1110 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. §§ 1111 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.304(b) (2006).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.306 (2006).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 
1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-03.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that any defect with regard to the 
Veterans Claims Assistance Act of 2000 is harmless error as 
the claim is herein granted.  Any disagreement with the 
effective date or disability evaluation assigned can be 
addressed after the AOJ implements the grant of service 
connection.  

In this case, the Board finds that service connection for a 
right knee disability is warranted.  The Board notes that the 
AOJ adjudicated the claim under a theory of aggravation.  
Whether the Board considers the claim as one of aggravation, 
or on a direct basis, the result is the same.  Service 
connection is warranted.  

Initially, the Board notes that while cartilage removal from 
the right knee in August 1964 was noted on the January 1966 
service entrance examination, there is no notation of a right 
knee disorder.  "Only such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  See Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  No symptoms of the cartilage removal were 
specifically noted, and the lower extremities were normal.  
Thus, a right knee disorder was not noted on the service 
entrance examination and the veteran is entitled to a 
presumption of soundness at service entrance.  

The Board notes that even assuming in this particular case 
that a right knee disorder preexisted service, as has been 
noted by the examiners, the July 2005 VA examiner 
specifically stated that the veteran's right knee strain was 
at least as likely as not aggravated during service, noting 
that the pre-service injury/cartilage removal rendered the 
knee more susceptible to injury.  

In regard to direct service connection, service medical 
records reflect possible internal derangement of the right 
lateral cartilage in February 1964 after a slip and fall on 
some ice.  In June 2006, magnetic resonance imaging (MRI) 
showed degenerative changes of the medial meniscus and the 
examiner stated that in order to absolutely conclude that the 
in-service injury did not aggravate the pre-existing 
disorder, an MRI immediately before and after the accident 
would be necessary.  The Board is unable to disassociate the 
inservice injury to the right knee with the current 
degenerative changes of the right knee and bony fragments.  
The evidence is in equipoise and the benefit sought on appeal 
is granted.  


ORDER

Service connection for degenerative changes of the right knee 
with bony fragments is granted.




REMAND

Service records reflect the veteran's military occupational 
specialty was air traffic controller.  The January 1966 
service entrance examination report shows normal hearing.  A 
July 1969 examination report shows that puretone thresholds, 
in decibels include a finding of 60 at 3000 Hertz on the 
right.  Audiological evaluation at separation in February 
1970 was normal.  

The July 2005 VA audiological examination report notes a 
history of exposure to high-risk noise from aircraft during 
service.  The diagnosis was high frequency sensorineural 
hearing loss of moderate degree from 4000 Hertz and above on 
the right, and a mixed impairment of moderate to moderately 
severe degree from 3000 Hertz and above on the left.  The 
examiner stated the following:

His separation audiogram revealed a 
slight impairment at 6k Hz with normal 
thresholds across the lower frequencies.  
These data do not support a claim for HL 
as these values to do [sic] exceed the 
criteria for HL disability.  His claim 
for tinnitus is supported with these 
findings as his hearing was aggravated 
during his military tour of duty and his 
complaint of tinnitus was time locked to 
this experience.  

The Board notes that the United States Court of Appeals for 
Veterans Claims ("the Court"), in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and his current disability.  
The Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d).

In light of the inconsistencies in the opinion, the Board 
finds that the evidence is insufficient to make a 
determination as to whether the veteran has a hearing loss 
disability related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the veteran 
for a VA examination with a Board 
certified audiologist to determine the 
nature and etiology of any hearing loss 
disability.  The claims file should be 
made available to the examiner for review 
of pertinent documents therein in 
conjunction with the examination.  The 
examination report should specifically 
indicate whether the examiner is a Board 
certified audiologist.  The AOJ should 
request that the examiner provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that any current hearing loss 
disability was incurred in or aggravated 
(increased in severity beyond the natural 
progression) in service, or is otherwise 
related to service.  A complete rationale 
should accompany any opinion provided.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


